internal_revenue_service department of the treasury index number washington dc person to contact teiephone number refer reply to cc dom p si 4-plr date date re legend decedent daughter a daughter b son granddaughter a granddaughter b grandson great grandchild great grandchild great grandchild great grandchild great grandchild great grandchild great grandchild great grandchild great grandchild trust date date date y w o o h d o m h d e o e e o e n r n n o e e n n b r a e t e d u o e r this is in response to your letter dated date in which you request several rulings concerning the partition of trust decedent died testate on date under the terms of his will decedent bequeathed his residuary_estate to his trustees in trust to be divided into separate equal shares for each of his children a daughter b decedent was survived by three children daughter and son decedent appointed three individuals and a bank to serve as his will directs that there shall always be at least cotrustees two individuals serving as trustees and that individual trustees should be fewer than two made to a court for the appointment of one or two individuals if the number of a petition shall he whichever is necessary by court decree of date the three separate shares of decedent's residuary_trust became three separate trusts each governed by the same terms as the original trust at the present time two individuals and a bank are serving under the trust trust as cotrustees of the trust for daughter a which is the subject for daughter a of this ruling_request the trustees are to pay the trust income to daughter a for her life and on her death to pay one-half of the income to grandson or his issue after his death one-quarter of the income or her issue after her death and one-quarter to granddaughter a of the income to granddaughter b if either granddaughter a or granddaughter b should die prior to the termination of the trust not survived by issue then one- third of the income payable to such granddaughter's family is to be paid to the surviving granddaughter or her family and two- thirds of the income is to be paid to grandson or his surviving if the issue of grandson die prior to the termination of issue trust then the share of income payable to the grandson's issue is to be divided equally and paid to granddaughter a and b their respective issue or her issue after her death or trust terminate sec_21 years after the death of the last upon termination the principal is to be surviving descendant of the decedent who was living on the date of his death distributed to the persons then entitled to receive income in the if all proportions in which income is then being paid to them of daughter a's issue die before the trust terminates then the principal is to be added to the trusts created for daughter b and son daughter a died on date grandson predeceased daughter a grandson is survived by nine children distributes one-half of the income to grandson's issue one- quarter to granddaughter a and one-quarter to granddaughter b the trust currently the trustees intend to file a petition in state court to one-fourth of the principal divide the trust into six trusts to be held in trust for the benefit of granddaughter a and her descendants one-fourth of the principal to be held in trust for the benefit of granddaughter b and her descendants eighteenths of the principal to be held in trust for the benefit and d and their descendants of great grandchildren a one-eighteenth of the principal to be held in trust for the one- benefit of great grandchild e and her descendants eighteenth of the principal to be held in trust for the benefit of great grandchild f and his descendants and eighteenths of the principal to be held in trust for the benefit three- four- b c gs h and i and their descendants of great grandchildren g successor trusts will be governed by the same dispositive provisions as the original trust the in addition the current individual trustees intend to resign from the granddaughter a_trust and the great grandchild e the petition will asked the court to appoint one of trust granddaughter a's daughters and a third-party individual to replace the resigning individual trustees of granddaughter a's trust and to appoint great granddaughter e and the same-third party individual to replace the resigning individual trustees of great granddaughter e's trust it is represented that under state law trust may be in particular the assets of partitioned in a pro_rata manner trust will be divided pro_rata except to the extent a pro_rata division would be impractical or impossible due to the nature of the investment ie fractional shares of stock or unmarketable units of bonds have been made to the trust since september is further represented that no additions it the following rulings have been requested the proposed division of the trust into six successor trusts will not subject either the trust or the successor trusts to the generation-skipping_transfer_tax imposed under sec_2601 the appointment of new trustees to two of the successor trusts will not subject the two trusts to the generation-skipping_transfer_tax sec_2601 imposes a tax on every generation-skipping_transfer gst made after date under b a of the tax_reform_act_of_1986 act i of the generation-skipping_transfer_tax and sec_26_2601-1 regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on september this exemption does not apply to additions actual or constructive that are made to the trust after date however sec_26_2601-1 iv provides that if an addition is to an irrevocable_trust that is the gst made after september otherwise exempted from the application of chapter tax subsequent distributions from and terminations of interests in property held in chapter the trust is subject_to the provisions of b a of the act a pro_rata portion of by s e a a modification of a_trust that is otherwise exempt for gst tax purposes under the act will generally result in a loss of its grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust you have represented that the trust was irrevocable on and that no additions have been made to the september trust after that date based on the facts submitted and representations made we conclude that the proposed partition will not alter the quality value or timing of any powers or beneficial interests rights or expectancies originally provided for under the terms of the trust the trust or any trust created under the partition to the generation-skipping_transfer_tax therefore the partition as proposed will not subject furthermore we conclude that the resignation of the current individual trustees of granddaughter a's trust and great grandchild e's trust and the appointment by the court of daughter of granddaughter a and a third-party individual as the individual trustees of granddaughter a's trust and the court appointment of the same third-party individual and great grandchild e as the individual trustees of great grandchild e's trust relate to the administration of the trusts and follow the terms of the original trust for the replacement of individual trustees trustees will not subject the trust the successor granddaughter a_trust or great granddaughter e trust to the application of the generation-skipping_transfer_tax thus we conclude that the appointment of new a this ruling is based on the facts and applicable law in effect on the date of this letter material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect been a change in material fact or law reconsideration of this ruling should be submitted to this office in doubt whether there has if the taxpayer is a request for if there is a change in except as specifically ruled above we express no opinion about the federal tax consequences of the transaction described above under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer this ruling letter is directed only to the taxpayer who sec_6110 provides that it may not be requested it used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries bone katherine a melody by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purpose sec_24k
